Citation Nr: 0030275	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-11 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the appellant 
entitlement to service connection for the cause of the 
veteran's death.  The veteran, whose death occurred in 
January 1998, served on active duty from March 1950 to March 
1953, July 1954 to July 1957, October 1957 to August 1963, 
and April 1964 to May 1972.  The appellant is the veteran's 
widow.


REMAND

The veteran died on January [redacted], 1998 of glioblastoma 
multiform.  No approximate time interval between onset and 
death was noted.  At the time of his death, the veteran was 
service connected for diabetes mellitus, rheumatoid 
arthritis, recurrent anxiety, and cerebral vascular accident 
with residual loss of visual field.  He was also assigned a 
total compensation rating based on individual unemployability 
effective September 1997, and received special monthly 
compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. 
§ 3.350(I) from February 5, 1997 to September 1, 1997.

At present, the appellant claims that the veteran's service 
connected conditions so severely debilitated him that he was 
unable to withstand the rigors of the treatment for his brain 
tumor, to include surgery.  In this respect, a preliminary 
review of the record discloses that additional development is 
needed prior to adjudication by the Board.  While the Board 
regrets the delay associated with this remand, this action is 
necessary to ensure that this claim is fairly adjudicated.

Recent changes in the law pertaining to the VA's duty to 
assist, previously codified under 38 U.S.C.A. § 5107 (West 
1991), state that the Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary's duty to assist 
includes affording the veteran a VA examination or obtaining 
a VA medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  See H.R. 4864, 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
___ (signed by the President on Nov. 9, 2000).  The new 
amendment therefore eliminates the requirement that a claim 
be well grounded before VA's duty to assist is triggered.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The regulation points out that "[t]here are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  The regulation 
further notes that, "even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4) (1999); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, 
unless there is affirmative evidence to establish that he or 
she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii) (1999).  If a veteran was 
exposed to Agent Orange during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  See 38 C.F.R. § 3.309(e) (1999).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma. 38 C.F.R. § 3.309(e).

Service connection for residuals of exposure to Agent Orange 
can also be established by showing that a current disorder is 
in fact causally linked to such exposure. Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 C.F.R. § 3.303.  

As discussed above, the Board finds that the present record 
does not contain sufficient evidence to review the 
appellant's claim on the merits.  In this respect, the law is 
clear that if the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Based on these findings and given the complexity of the 
appellant's claim and the copious medical evidence of record, 
the appellant's case is being remanded to the RO in order to 
obtain a VA medical opinion discussing whether the evidence 
establishes that a disability of service origin or which may 
be presumed of service origin caused, hastened, or 
substantially and materially contributed to the veteran's 
death. 

Additionally, the Board notes that the veteran received 
various Vietnam service awards, decorations or medals during 
his active service from April 1967 to May 1972.  However, it 
is not clear from the present record the specific dates of 
the veteran's active service in the Republic of Vietnam.  As 
such, the RO should ascertain the veteran's specific 
period(s) of active service in the Republic of Vietnam by 
contacting the appropriate authorities. 

Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The RO should ascertain the 
veteran's specific period(s) of active 
service in the Republic of Vietnam by 
contacting the appropriate authorities. 

2.  The veteran's claims folders should 
be forward to an appropriate VA 
specialist, who should review a copy of 
this REMAND and the veteran's claims 
folders, including but not limited to all 
medical records from VA medical 
facilities, the Home Health and Hospice 
Center dated from 1997 to 1998, and the 
Womack Army Hospital dated from 1972 to 
1991.  Following a review of the 
evidence, the VA specialist should render 
an opinion as to whether a disability of 
service origin, to include a disability 
secondary to in-service Agent Orange 
exposure, caused, hastened, or 
substantially and materially contributed 
to the veteran's death.  Additionally, 
the VA specialist should render an 
opinion as to whether a disability which 
may be presumed of service origin, 
including any of the diseases listed in 
38 C.F.R. § 3.309(e), caused, hastened, 
or substantially and materially 
contributed to the veteran's death.  
Furthermore, the VA specialist should 
render an opinion as to whether the 
severity of the veteran's service 
connected disabilities had a material 
influence in accelerating the veteran's 
death.  And, if so, the VA specialist 
should specify the extent to which such 
service connected disabilities 
accelerated the veteran's death, 
including describing whether such 
conditions affected a vital organ and 
were of themselves of a progressive or 
debilitating nature.  To the extent 
possible, the VA specialist should 
provide an approximate date of onset for 
the cause of the veteran's death.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report. 

3.  The RO should review the specialist's 
opinion to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims files, 
for immediate corrective action.

4.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity 
to supplement the record, the RO should 
then adjudicate the appellant's claim 
of entitlement to service connection 
for the cause of the veteran's death.  
If the benefit sought on appeal is not 
granted, the appellant and her 
representative should be furnished with 
a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


